Citation Nr: 0638318	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  99-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
manifested by defective vision.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral pterygia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a September 1997 rating 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claim of entitlement to a compensable evaluation for 
bilateral pterygia, and from a July 1998 rating decision, 
which denied the veteran's attempt to reopen the issue of 
entitlement to service connection for defective vision.  In 
August 2005, the Board reopened the claim of entitlement to 
service connection for an eye disorder manifested by 
defective vision and remanded the claims.  


FINDINGS OF FACT

1.  The veteran's right eye defective vision loss is due to 
refractive error, for which service connection is precluded 
by regulation.

2.  The veteran's left eye loss of vision is due to total 
retinal detachment, and that disorder is not due to the 
veteran's service or to any service-connected disability.

3.  The veteran's defective vision of the right eye is due to 
refractive error and not to the atrophic pterygium on that 
eye.  

4.  The loss of vision in the left eye is caused by 
detachment of the retina and the pterygium on the left eye 
does not affect the veteran's vision in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye 
disorder or a left eye disorder manifested by defective 
vision have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(c), 3.310, 4.9, 4.84a (2006); Winn v. Brown, 
8 Vet. App. 510 (1996).

2.  The criteria for a compensable schedular evaluation for a 
pterygium of the right eye, a pterygium of the left eye, or 
for bilateral pterygia are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.84a, Diagnostic Codes 6034, 6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS38 U.S.C.A. § 

Preliminary Matters: Duties to Notify & to Assist 

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In this case, the claims underlying this appeal were 
submitted several years prior to enactment of the VCAA.  In 
an August 2005 letter, the Appeals Management Center (AMC) 
informed the veteran of the criteria for service connection 
and for an increased evaluation, and advised the veteran of 
the actions VA would take to assist him to develop the 
claims.  The AMC advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as statements from individuals, and 
advised the veteran to submit any medical evidence he had.  
This notice was sufficient to advise the veteran to submit 
evidence in his possession.  The AMC advised the veteran of 
the evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.  

The Board finds that the August 2005 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter adjudicated in July 2006, so the 
notice provided meets the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the duty to assist the veteran to develop the 
claims has been fulfilled.  The veteran was afforded VA 
examinations of the eyes in August 1997, July 1998, January 
2002, and May 2006.  The examiner who conducted the May 2006 
VA examination was requested to provide opinion specific to 
the claims on appeal, and the examiner provided those 
opinions.  The information provided in the report complies 
substantially with the Remand request and contains adequate 
information to decide the appeal.  The veteran testified 
about his vision problems at a personal hearing conducted 
before the RO in July 1999.  The veteran submitted private 
medical evidence and submitted statements in his own behalf.  
Voluminous VA outpatient clinical records have been obtained 
and associated with the claims files.  The veteran has not 
identified any additional relevant evidence, and there is no 
evidence of record which reflects that there is any 
additional relevant evidence that has not yet been obtained.  
VA has taken all indicated action to assist the veteran to 
substantiate his claims.  Moreover, the veteran provided an 
April 2006 statement indicating that he had no further 
evidence which might substantiate his claim.  The duty to 
assist has been met.  

Here, the Board finds that, if there was any defect with 
respect to the timing of the notice, given that the claims 
were submitted prior to enactment of the VCAA, any such 
defect was harmless error.  The content of the notices 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured any error in the 
timing of notice.    

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error, since the denial of the 
veteran's claim for service connection for an eye disorder 
manifested by defective vision renders moot notice as to the 
effective date or rating which may assigned following a grant 
of service connection, and denial of an increased 
(compensable) evaluation for bilateral pterygia renders moot 
the question of notice as to an effective date for an 
increased evaluation.  

1.  Claim for service connection for an eye disorder 
manifested by defective vision 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  However, none of the 
disorders of vision which are discussed in the veteran's 
clinical records in this case, such as refractive error or 
retinal detachment, are defined as chronic by statute or 
regulations governing veterans' benefits determinations.  No 
presumption of service connection applies.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). That is, to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Facts and analysis

On VA examination conducted in August 1997, the veteran had 
20/40 corrected vision in the right eye (near vision) 
following cataract removal from that eye, and 20/200 vision 
in the left, with cataract extraction from that eye planned.  
At the time of VA examination conducted in July 1998, the 
veteran had corrected vision of 20/25 or better in each eye.  
The only diagnosis noted was pseudoaphakia (cataract), 
although the examination report noted that the veteran had an 
artificial lens in each eye following cataract extractions 
from both eyes.  

At a July 1999 personal hearing, the veteran testified that 
it was difficult for him to work at his computer due to his 
vision problems.  

On VA examination conducted in January 2002, the veteran had 
20/400 vision, corrected and uncorrected, in the left eye.  
The examiner concluded that the veteran had pseudophakic 
bullous keratopathy due to the anterior chamber lens 
decompensating the cornea.  There was no evidence of 
proliferative diabetic retinopathy (service connection has 
been established for type II) diabetes mellitus.  In other 
words, the veteran's left eye vision had decreased as a 
result of complications of the cataract extraction and lens 
implantation in the left eye, but there was no evidence of 
complications of diabetes.  Subsequent VA treatment notes 
reflect that two surgeries were performed, with limited 
success, to attempt to improve the result of the veteran's 
left eye cataract surgery.  

VA outpatient treatment notes dated in July 2005 and October 
2005 reflect that the veteran had a temporal retinal 
detachment, left eye, of long standing, with fibrosis and 
scarring.  

On VA examination conducted in May 2006, the veteran had 
corrected vision of 20/25 in the right eye.  The examiner 
stated that the veteran had refractive error in the right 
eye.  The veteran had no effective vision in the left eye.  
The examiner stated that loss of vision in the left eye was 
due to total retinal detachment.  In the examination report, 
the examiner noted the veteran's diagnosed diabetes mellitus, 
and noted the history of and presence of bilateral atrophic 
pterygia.  The April 2006 request for examination provided 
the examiner a list of all disabilities for which the veteran 
had been awarded service connection.  The examiner opined 
that the veteran's retinal detachment was not due to the 
veteran's military service or to any service-connected 
disability.  

The preponderance of the evidence establishes that the 
defective vision in the veteran's right eye is due to 
refractive error.  Service connection cannot be granted for 
refractive error.  By regulation, refractive error of the eye 
is considered a congenital or developmental disorder for 
which service connection may not be granted.  38 C.F.R. § 
3.303(c).  Therefore, service connection cannot be granted 
for defective vision in the veteran's right eye.

The Board's August 2005 directed the RO to consider whether 
the veteran's vision loss was the result of any service-
connected disability, that is, service connection on a 
secondary basis.  The medical opinion establishes that the 
veteran's loss of vision in the left eye is due to total 
retinal detachment.  The preponderance of the evidence also 
establishes that the total retinal detachment is not related 
to the veteran's military service or to any service-connected 
disability.  This opinion is completely consistent with the 
prior evidence of record, which disclosed no diabetic 
retinopathy, but which did disclose other disorders, 
including complications of cataract surgery.  The criteria 
for service connection for the veteran's loss of vision in 
the left eye have not been met on either a direct or 
secondary basis, since the examiner concluded that the 
veteran's left eye vision loss was not incurred in service or 
as a result of service or as a result of any service-
connected disability.  

The Board notes the veteran's contention, at his July 1999 
personal hearing, that his vision had been steadily 
decreasing since his service.  Although the veteran is 
competent to observe that his vision was decreasing, the 
veteran's lay contention as to the etiology of his vision 
loss is not competent medical evidence to establish the 
current medical cause of defective vision.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's testimony 
does not establish that current right or left eye defective 
vision is due to service or to a service-connected 
disability.

The preponderance of the evidence is against the claim for 
service connection for defective vision in the right eye or 
in the left eye.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The claim must be denied.  

2.  Claim for a compensable evaluation for bilateral pterygia

During the veteran's service, he was treated for bilateral 
pterygia.  For purposes of information only, and without 
reliance thereon, the Board notes that a pterygium is defined 
as a wing-like structure, applied especially to an abnormal 
triangular fold of membrane, a fibrovascular growth, 
extending from the conjunctiva to the cornea, being immovably 
united to the cornea at its apex, firmly attached to the 
sclera throughout its middle portion, and merged with the 
conjunctiva at its base.  Dorland's Illustrated Medical 
Dictionary 1384-1385 (28th ed. 1994).  

In this case, service connection was granted for bilateral 
pterygia effective in 1965.  However, no ptergium was noted 
at the time of VA examinations conducted in August 1997 or 
July 1998, although the history of bilateral pterygia was 
noted.  At a July 1999 personal hearing, the veteran 
testified that it was difficult for him to work at his 
computer due to his vision problems.  On VA examination 
conducted in May 2006, the examiner noted the presence of an 
atrophic pterygium on each eye.  The examiner, as noted 
above, opined that the veteran's defective vision in the 
right eye, with a corrected near vision of 20/25, was due to 
refractive error, and that the veteran's vision loss in the 
left eye was due to total retinal detachment.  

A pterygium is rated for loss of vision, if any.  38 C.F.R. § 
4.84a, Diagnostic Code (DC) 6034.  However, in this case, the 
medical evidence provided by the May 2006 VA examination 
establishes that, to the extent that the veteran has 
defective vision in the right eye, that defective vision is 
due to refractive error.  The report of the May 2006 VA 
examination establishes the atrophic pterygium on the 
veteran's left eye is not a factor in the veteran's left eye 
vision loss, which is due to retinal detachment.  Thus, the 
medical evidence establishes that the veteran's defective 
vision is not related to the bilateral pterygia.  

The only evidence of record which may be construed as 
slightly favorable to the claim is the veteran's testimony, 
at his July 1999 personal hearing, that he had difficulty 
seeing to work at the computer.  However, the veteran did not 
testify that he attributed any specific problem to his 
pterygia.  While the veteran's lay testimony is competent to 
establish that he believes his vision has decreased, it is 
not competent to establish whether pterygia caused vision 
loss.  His testimony, to the extent that it could be 
construed as favorable to the claim, is not competent to 
establish that vision loss was related to the service-
connected pterygia.  Espiritu, supra.

The preponderance of the medical evidence is unfavorable to 
the veteran's claim for an increased (compensable) evaluation 
for a pterygium, right eye, a pterygium, left eye, or 
bilateral pterygia.  The evidence is not in equipoise, so the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim must be denied.  


ORDER

The appeal for service connection for an eye disorder 
manifested by defective vision is denied.

The appeal for a compensable evaluation for a pterygium, 
right eye, for a pterygium, left eye, or for bilateral 
pterygia of the eyes, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


